DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
2.	Applicant’s response filed on April 21, 2022 has been entered.
	Claims 1, 5, 8-11, and 13 are pending.
	All of the previously made objections are withdrawn in view of the Applicant’s amendments to the claims, specification, and drawings. 

Drawings
3.	The replacement drawing sheets filed on April 21, 2022 are acceptable.

Information Disclosure Statements
4.	Applicant’s submission of Information Disclosure Statements on February 2, 2022 and on April 21, 2022 is acknowledged. The Information Disclosure Statements filed on April 21, 2022 have been considered.
The Information Disclosure Statement filed on February 2, 2022 has not been considered, however, for two reasons. First, this IDS fails to comply with 37 CFR 1.97(d) because it lacks a statement as specified in 37 CFR 1.97(e). Second, this IDS fails to comply with 37 CFR 1.97(d) because it lacks the fee set forth in 37 CFR 1.17(p).  
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).

EXAMINER’S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tianran Yan (Reg. No. 67,162) on June 3, 2022.
The application has been amended as follows: 
In the Specification:
In the first paragraph on page 1 of the specification, please insert --(now U.S. Patent No. 11,322,224)-- after “November 4, 2014”. 

Allowable Subject Matter
6.	Claims 1, 5, 8-11, and 13 are allowed. 
The claims are allowable for the reasons set forth in the Final Rejection mailed on October 22, 2021.


Conclusion
7.	Claims 1, 5, 8-11, and 13 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637